Simmons, Justice.
1. The facts of this case will be found in the official *143report. Under these facts, the trial judge did not err in refusing to grant a new trial. The evidence was conflicting as to the terms of the contract between Jackson & King and Davis; the jury believed the witnesses for Jackson & King, as they had the right to do; and the evidence of these witnesses fully established the contention of Jackson & King. The verdict, therefore, is not contrary to the evidence, nor strongly and decidedly against the -weight of evidence, nor contrary to law and the principles of justice and equity, as complained of in the 1st, 2d and 3d grounds of the motion for a new tidal.
2. The fourth ground of the motion complains that the verdict is contrary to a certain part of the charge of the court set out in the motion, and the 5th ground complains that this part of the charge was erroneous. These two grounds were not insisted upon either in the oral argument made before us or in the brief of counsel; and under the rulings in Brown v. The State, 82 Ga. 224, and Parker v. Lanier, Id. 216, we decline to pass upon these grounds.
3. The only remaining ground certified as true by the trial judge is the 7th, which complains that the court erred in denying the defendant’s motion for nonsuit on the ground that the evidence showed that the plaintifis had failed to carry out their contract, and also that they had accepted a promissory note in settlement of their claim, and therefore had no lien. The evidence for the plaintifis in the court showed what the contract was, and that it was fully complied with on the part of Jackson & King. They testified that Davis was to pay them $100 to recover the land from Morris; that they did obtain a decree compelling Morris to reconvey the land to Davis upon the payment by Davis of a certain sum of money; that they notified Davis of this and requested him to raise the money and tender it to Morris, and told *144him that when this was done they would have Morris reconvey the land to him; that Davis neglected to raise the money within a reasonable time, and that they had their lien recorded. Davis testified that Jackson & King were to raise the money and pay it to Morris, and that they refused to do so. This testimony being in on the part of the plaintiffs, the court did not err in declining to grant a nonsuit on the ground that Jackson & King had failed to carry out their contract.
4. Nor did the court err in overruling the demurrer to the declaration, upon the ground that the declaration showed on its face that the plaintiffs had never fulfilled their contract and had -filed their lien before completing the services they had agreed to render, and therefore could have no lien, as complained of in the exception pendente lite, on which error was assigned here. If the contract between the parties was as stated by Jaekson and King, the court did right in overruling the demurrer. According to their statement of the terms of the contract, it was not their duty, but was the duty of Davis, to furnish the money which, under the decree, was to be tendered to Morris; and if Davis neglected to raise the money for this purpose, it would not deprive them of their lien. If they recovered the land in a suit in equity, and had nothing more to do than to procure a deed from Morris when Davis should raise the money to pay him, and if Davis neglected to raise the money within a reasonable time, their lien attached to the land as against Davis, and he could not divest it by declining or refusing to raise the money, or by delaying to do so until five or six months thereafter, and then paying it to Morris and employing another attorney to procure the deed from Morris and having the deed made to his wife and son instead of himself. According to the theory of Jackson & King (which was found to be true by the jury); their lien attached to the *145land when the,money was paid to Morris by Davis; and this distinguishes the facts- of this case from the facts in the case of Usry v. Usry, 64 Ga. 579, relied upon by the defendant in error. In that case Samuel Usry had obtained a verdict against Peter Usry for four hundred acres of land, on the condition that he would refund to Peter Usry $987.50. Samuel Usry failed to comply with the conditions of the verdict, and did not refund to Peter, or offer to do so, the amount of money required by the verdict; and this court held that Samuel’s attorneys had no lien on the land as against Peter until Samuel had complied with the terms and conditions of the verdict, because the land still belonged to Peter; but the court said that when Samuel should become entitled to the possession of the land, his attorneys would then become entitled to a lien thereon for their fees. So in this case, it appearing that Davis had complied with the terms of the verdict and decree by paying to Morris what was due upon the land, his attorneys were entitled to their lien on the land, although he had the deed made to his wife and son.
5. It was also insisted that the court erred in not granting a nonsuit because Jackson & King had accepted, a promissory note in settlement of. their claim, and therefore had no lien. We know of no law in Georgia, which would deprive an attorney of the lien given him by the code, if he takes the note of his client for his-fee. Judgment affirmed.